Citation Nr: 1145250	
Decision Date: 12/12/11    Archive Date: 12/21/11	

DOCKET NO.  10-38 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mary Long, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel
INTRODUCTION

The Veteran had over 21 years of active service at the time of his retirement in January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Muskogee, Oklahoma, that denied entitlement to the benefit sought.  

The Veteran provided testimony at a video conference hearing chaired by a Veterans Law Judge in September 2011.  A transcript of the hearing proceedings is of record and has been reviewed.  


FINDING OF FACT

It is more likely than not that the Veteran has a chronic acquired psychiatric disability that is related to his experiences during military service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for a chronic acquired psychiatric disability, to include PTSD, are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board is granting entitlement to service connection for a chronic acquired psychiatric disorder.  This constitutes a complete grant of the Veteran's claim.  Accordingly, no discussion with regard to VA's duties to notify and assist the Veteran in developing the claim for VA benefits is necessary at this time.  

Pertinent Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a).

Service connection may also be granted for disability first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 C.F.R. § 3.303 (d).

In general, in order to establish service connection for a claimed disability, the following must be shown:  (1) the existence of a present disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and a disease or injury incurred in or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557, F.3d, 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125 (a) (under the criteria of the Diagnostic and Statistical Manual of Mental Disorders, 4th Ed., (DSM-IV)); a link, established by medical evidence, between the Veteran's current symptoms and any in service stressor, and credible supporting evidence that the claimed in service stressor occurred.  38 C.F.R. § 3.304 (f).
Factual Background and Analysis

The Board has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail each and every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  (Noting that VA must review the entire record, but does not have to discuss each and every piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, on the claim.  

A review of the available service treatment records reflects on one occasion the Veteran was given a night guard for bruxism to help his teeth from grinding.  This was provided shortly after the reported traumatic event concerning engine failure on an airline takeoff in April 1999.

VA outpatient treatment records dated in 2009 and 2010 reflect the Veteran was seen on a periodic basis in a VA mental health clinic for depression and recollections of heading to military training school when his plane developed engine problems and the passengers were forced to evacuate.  The principal psychiatric diagnoses at the mental health clinic are PTSD and depressive disorder.  

In July 2010, a request was made of the Tucson Airport Authority in Tucson, Arizona, as to whether records there showed the Veteran might have been involved in an incident in April 1999 aboard a plane departing from that airport.  

A communication dated in August 2010 from the Insurance and Risk Coordinator at the Tucson Airport Authority indicated that extensive research showed no records or information relating to the Veteran.  

The record includes a May 2007 statement from a private psychiatrist who reported the Veteran had been under his care since October 2000.  The psychiatrist stated that the Veteran had given him "a large volume of records" to review and that he believed the Veteran had PTSD, depressive disorder, not otherwise specified, and specific phobia (fear of flying secondary to PTSD).  The psychiatrist noted that shortly after the April 1999 plane incident, the Veteran began having symptoms of bruxism and pain in the temporomandibular joint.  The Veteran reportedly sought dental consultation in July 1999 for the first time.  The psychiatrist stated that the medical literature "does point to stress, anxiety, or tension as being possible contributing factors to these diseases."

Received at the RO in October 2009 was a statement from a service comrade to the effect that he and the Veteran were on the same flight departing what he said was Phoenix International Airport bound for "Dallas International Airport."  He recalled that during the take-off portion of the flight, the plane shook violently and decreased speed quickly and roughly at what he assumed was an effort to abort take-off.  He recalled that he was on the right side of the plane, but passengers on the left side were shouting comments about seeing smoke, sparks, and flames coming from the engine.  The airplane then returned to the terminal where they were asked to quickly exit the aircraft.  He stated that as they exited the plane, they were taken back to the checking area to make other flight arrangements.  He recalled that the Veteran he had always been a calm and collected person, but while they were awaiting information on connecting flights, he noticed that the Veteran "was noticeably shaken up, with trembling hands and slightly sweating."  He added that he remembered the Veteran requested to be put on a later flight so that he could settle down enough to get back on a plane.  He stated that when the Veteran arrived at the destination, he informed him that it took the Veteran almost two hours to force himself to get back on a plane.  The individual stated "the incident was a very traumatizing experience."  

As indicated by the Veteran and his service comrade, the incident in question does not involve combat experience.  When there is no combat experience, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 284 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental health professional based upon a post service examination of the Veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  

In this case, the Veteran has been diagnosed with PTSD and with depression by health care professionals at a VA mental health clinic.  Additionally, a private psychiatrist stated in May 2007 that the Veteran had PTSD, depressive disorder, and specific phobia (fear of flying secondary to PTSD).  That individual stated that he reviewed records provided to him by the Veteran.  He pointed to the incident in service when the Veteran was seen for dental consultation and was provided with a night guard for bruxism, shortly after the event in question.  The psychiatrist noted that medical literature reflected that stress, anxiety and/or tension are possible contributing factors to bruxism.  Accordingly, the mental health professionals who have evaluated the Veteran in the past several years have all determined that he has PTSD and/or a depressive disorder that they relate to the plane incident in service.  While a communication from the Tucson Airport Authority in August 2010 reflects they were not able to confirm the reported incident, this is not fatal to the claim.  However, in addition to the Veteran's testimony, he has provided a corroborating communication from a service comrade where the individual recalled in specific detail the stressful incident when the plane was taking off and was forced to abort the take-off because of mechanical problems.  Thus, further verification from the Airport is not indicted.

The Board finds this statement from the service comrade provides sufficient corroboration of the Veteran's testimony as to the claimed stressor.  The Board sees no reason to question the Veteran's credibility, as his accounts of the incident have been consistent.  

As noted above, medical records suggest that health care providers have given the Veteran a diagnosis of PTSD as well as one of depression and this has essentially been related to recurrent and intrusive distressing recollections and nightmares related to the incident and confirm that the claimed stressful incident is adequate to support a diagnosis of PTSD and depression.  As noted above, the private psychiatrist, who indicated that he did have access to the claims file and had been the Veteran's principal treating physician for several years, specifically opined that the Veteran's PTSD and depression were likely related to the circumstances surrounding the aborted take-off of the plane in service.

Therefore, with full consideration of the doctrine of giving the benefit of the doubt to the Veteran, the Board finds that a grant of service connection is warranted for a chronic acquired psychiatric disorder, however classified.  


ORDER

Service connection for a chronic acquired psychiatric disability is granted.


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


